402 F.2d 499
BREAKER CONFECTIONS, INC., Petitioner,v.NATIONAL LABOR RELATONS BOARD, Respondent.
No. 12078.
United States Court of Appeals Fourth Circuit.
Argued Oct. 10, 1968.Decided Oct. 29, 1968.

Alan I. Berger, St. Louis, Mo.  (Mc-Mahon & Berger, and Thomas M. Hanna, St. Louis, Mo., on brief), for petitioner.
Leonard M. Wagman, Atty., N.L.R.B.  (Arnold Ordman, General Counsel, dominick L. Manoli, Associate General Counsel, Marcel Mallet-Prevost, Asst. General Counsel, and Gary Green, Atty., N.L.R.B. on brief), for respondent.
Before HAYNSWORTH, Chief Judge, and WINTER and CRAVEN, Circuit Judges.
PER CURIAM:


1
The Labor Board found the employer had violated 8(a)(5) of the National Labor Relations Act in refusing recognition to a union which claimed a majority of the employees in the unit on the basis of signed authorization cards, notwithstanding the fact that the union lost the Board's supervised consent election.  On the basis of colflicting testimony, the Board found some relatively minimal violations by the employer of 8(a)(1) of the Act preceding the election, but they were not so pervasive as to be beyond the effective corrective process of a cease and desist order so as to assure a completely reliable reflection of the employee's wishes in a second election.


2
In a number of recent cases, altogether comparable, we have declined enforcement of bargaining orders where there was nothing in the circumstances to overcome an employer's assertion of good faith doubt of the union's majority claim, when the union's claim was based entirely upon a card count.1


3
We decline enforcement of the bargaining order.  Since in the disputed evidence, there is support for the Board's findings of violations of 8(a)(1), its order, insofar as it proscribes such violations, will be enforced.


4
Enforced in part; enforcement denied in part.



1
 General Steel Prods., Inc. v. N.L.R.B., 4 Cir., 398 F.2d 339; N.L.R.B. v. Heck's Inc., 4 Cir., 398 F.2d 337; N.L.R.B. v. Gissel Packing Co., 4 Cir., 398 F.2d 336; N.L.R.B. v. S.S. Logan Packing Co., 4 Cir., 386 F.2d 562; Crawford Mfg. Co. v. N.L.R.B., 4 Cir., 386 F.2d 367; N.L.R.B. v. Heck's Inc., 4 Cir., 386 F.2d 317.  See also N.L.R.B. v. Sehon Stevenson & Co., 4 Cir., 386 F.2d 551